UNITED STATES DISTRICT COURT                                                                11/27/2019
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
SPARTAN BRANDS, INC.,                                          :
                                                               :
                           Plaintiff,                          :   ORDER
                                                               :
         -against-                                             :   19-CV-6573 (JPO) (JLC)
                                                               :
DUKE CANNON SUPPLY CO., LLC,                                   :
                                                               :
                           Defendant.                          :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        By Order of Reference dated November 26, 2019, Judge Oetken referred this trademark
case to me for general pre-trial supervision. Dkt. No. 15. Judge Oetken had previously
scheduled an initial pretrial conference on December 3 at 1:15 p.m. but adjourned it as a result of
the referral to me. I am available to proceed with the initial pretrial conference on December 3 if
that date is still good for the parties, but the time would need to be changed to 2:15 p.m. If the
parties would like to proceed on that date (and the new time), they should confirm their
availability by emailing the Court at CottNYSDChambers@nysd.uscourts.gov. Alternatively, if
the parties are no longer available on December 3, the Court will hold the initial conference on
December 12 at 3:30 p.m. The conference, either on December 3 or December 12, will be held
in courtroom 21-D, 500 Pearl Street, New York, NY. As the parties have already submitted a
proposed case management plan (Dkt. No. 11), I will not require a further submission in advance
of the conference. I would ask that counsel email the proposed plan in WORD format to the
Court’s email address so that, depending on what is discussed at the conference, the Court is able
to make changes to the proposed plan.

        SO ORDERED.

Dated: New York, New York
       November 27, 2019
